DETAILED ACTION
	This action is in response to the amendment filed 3/31/2022. Currently, claims 1-4, 7-11, 13-15, 18, 20 and 21 are pending in the application. Claims 5, 6, 12, 16, 17 and 19 are cancelled by Applicant. New claim 21 is added by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendment to claim 1 is sufficient to overcome the previous objection to claim 1. Applicant’s amendment to claim 14 is sufficient to overcome the previous objection to claim 14.
Applicant's arguments filed 3/31/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the user of the claimed grip support orthosis may advantageously lift weights, perform yard work, and perform other rigorous activities) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to Applicant’s argument that the length of the elongated strap of the claimed invention is critical to allow the elongated strap to be wrapped onto and/or around an object that a user desires to grasp, the examiner asserts that this is also a critical feature of the elongated strap of Bennett. As taught in [0025] of Bennett, “the strap 38 [which is part of the elongated strap 14] may be partially wrapped about the pill box, or other object held, in order to provide even greater stability to the retained object.” This feature is also shown in Figure 7 of Bennett. Thus, it is clear that the length of the elongated strap 14 of Bennett is likewise critical to allow the elongated strap to be wrapped onto and/or around an object that a user desires to grasp.
In response to Applicant’s argument that modifying the fingers-support section 14 of Bennett to the recited length would inhibit or prevent the fingers-support section 14 from supporting fingers while performing a variety of pinches because the strap 44 would be overlong and cumbersome, the examiner asserts that no modification to the length of the strap 44 is made in the rejection(s) below. The modified length is defined by the examiner in the annotated copy of Figure 4 of Bennett (see below) to be the length of strap 38, and not the length of strap 44 as Applicant argues.
In response to Applicant’s argument that Bennett does not teach that the first end portion of the elongated strap is sewn or riveted to the brace at the wrist end portion of the brace, the examiner respectfully disagrees. As detailed below, Bennett teaches in Figure 7 and [0025] that the first end portion (as defined in the annotated copy of Figure 4 provided below) of the elongated strap (fingers-support section 14) is sewn or riveted ([0025] teaches “the straps 38, 40 are connected to chosen surface-areas of the wrist-support sleeve 12” via a VELCRO® connection; Figure 7 shows strap 40 (which is part of the first end portion) being fixed to the wrist end portion of wrist-sleeve support section 12 via the VELCRO® connection; “rivet” is defined “to fasten or fix firmly;” see attached definition of “rivet”) to the brace (wrist-sleeve support section 12) at the wrist end portion (portion of wrist-sleeve support section 12 defined in the annotated copy of Figure 3 provided below) of the brace (wrist-sleeve support section 12).

Claim Objections
Claims 1 and 14 are objected to because of the following informalities:  claims 1 and 14 recite “an elongated strap extending longitudinally,” which is a claim limitation lacking proper antecedent basis in the specification. This is not an issue of new matter. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9-11, 14, 15, 18, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett (US 2006/0287626) in view of Hely et al. (US 6,960,176).
In regards to claims 1 and 7, Bennett teaches in Figures 1-7, [0021] and [0023-0025] a brace (wrist-sleeve support section 12) having a wrist end portion (portion of wrist-sleeve support section 12 defined in the annotated copy of Figure 3 provided below) and a forearm end portion (portion of wrist-sleeve support section 12 defined in the annotated copy of Figure 3 provided below), the brace (wrist-sleeve support section 12) configured to be worn by a user such that a wrist of the user is positioned in the brace (wrist-sleeve support section 12) at (as shown in Figure 3, a user’s wrist is capable of being positioned in the wrist end portion in use) the wrist end portion (portion of wrist-sleeve support section 12 defined in the annotated copy of Figure 3 provided below) of the brace (wrist-sleeve support section 12) and a forearm of the user is positioned in the brace at (as shown in Figure 3, a user’s wrist is capable of being positioned in the forearm end portion in use) the forearm end portion (portion of wrist-sleeve support section 12 defined in the annotated copy of Figure 3 provided below) of the brace (wrist-sleeve support section 12); a plurality of mounting straps (plurality of adjustable fastening bands 16) on ([0021] teaches “the wrist-sleeve support section [12] is provided with a plurality of adjustable fastening bands 16;” Figure 3 teaches the plurality of adjustable fastening bands 16 being positioned on wrist-sleeve support section 12) the brace (wrist-sleeve support section 12), the plurality of mounting straps (plurality of adjustable fastening bands 16) configured for selectively securing the brace (wrist-sleeve support section 12) on the user ([0021] teaches that the plurality of adjustable fastening bands 16 can be cinched to “fit” the wrist-sleeve support section 12 to variously-sized wrists); an elongated strap (fingers-support section 14) extending longitudinally (along a length, as shown in the annotated copy of Figure 4 provided below) between (as shown in Figure 4) a first end portion (as defined in the annotated copy of Figure 4 provided below) and a second end portion (as defined in the annotated copy of Figure 4 provided below) of the elongated strap (fingers-support section 14), the first end portion (as defined in the annotated copy of Figure 4 provided below) of the elongated strap (fingers-support section 14) fixed to the brace (wrist-sleeve support section 12) at (as shown in Figures 5 and 6; further, [0023] teaches “the strap 44 mounts the fingers-support section 14 to the wrist-sleeve support section”) the wrist end portion (portion of wrist-sleeve support section 12 defined in the annotated copy of Figure 3 provided below) of the brace (wrist-sleeve support section 12), the second end portion (as defined in the annotated copy of Figure 4 provided below) of the elongated strap (fingers-support section 14) selectively mountable to ([0024] teaches “either of the strips 38, 40 may be alternatively secured to any surface portion of the wrist-sleeve support section [12] having the mating hook-and-pile half-portions for the strips 38, 40;” also shown in Figure 7) the brace (wrist-sleeve support section 12), the elongated strap (fingers-support section 14) having a length between (as shown in the annotated copy of Figure 4 provided below) the first (as defined in the annotated copy of Figure 4 provided below) and second (as defined in the annotated copy of Figure 4 provided below) end portions of the elongated strap (fingers-support section 14), wherein the elongated strap (fingers-support section 14) is wrappable onto an object between the first (as defined in the annotated copy of Figure 4 provided below) and second (as defined in the annotated copy of Figure 4 provided below) end portions of the elongated strap (fingers-support section 14) in order to assist the user with gripping the object (as shown in Figures 4 and 7, the length of strip 38 between finger-support sleeve 34 and the second end portion is capable of being positioned or wrapped around an object to position the object adjacent the user’s fingers, which will help the user grasp the object; [0025] teaches “the strap 38 may be partially wrapped about the pill box, or other object held, in order to provide even greater stability to the retained object”). Bennett teaches in Figure 7 and [0024] that the second end portion (as defined in the annotated copy of Figure 4 provided below) of the elongated strap (fingers-support section 14) comprises one or both of hooks and loops of a hook-and-loop fastener interface ([0024] teaches “either of the strips 38, 40 may be alternatively secured to any surface portion of the wrist-sleeve support section [12] having the mating hook-and-pile half-portions for the strips 38, 40;” also shown in Figure 7) for selectively mounting (as shown in Figure 7) the second end portion (as defined in the annotated copy of Figure 4 provided below) of the elongated strap (fingers-support section 14) to the brace (wrist-sleeve support section 12).

    PNG
    media_image1.png
    568
    577
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    588
    613
    media_image2.png
    Greyscale

Bennett does not teach the length of the elongated strap being no less than ten inches; a support bar disposed within the brace, the support bar positioned proximate a bottom side of the brace the support bar extending between the wrist end portion and the forearm end portion of the brace within the brace; and wherein the support bar is bent at the wrist end portion of the brace in order to accommodate the wrist of the user when the brace is worn by the user.
However, it would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to provide the length of the elongated strap being no less than ten inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. One having ordinary skill in the art before the effective filing of the present invention would find it obvious that the length of the elongated strap could be varied in order to enable the elongated strap to be more securely wrapped around a particular object to be held.
Further, Hely et al. teaches in Figures 1, 2 and 6a and column 2, lines 43-45 an analogous device with a support bar (vertically elongated stiffener 22) disposed within (column 2, lines 43-45 teaches “holder rear extent 17 [of wrist brace 10] may typically be stiffened as by vertically elongated stiffener 22 received in vertically elongated pocket 17a”) the brace (wrist brace 10), the support bar (vertically elongated stiffener 22) positioned proximate a bottom side (as shown in Figure 2, vertically elongated stiffener 22 is positioned on the bottom of wrist brace 10) of the brace (wrist brace 10), the support bar (vertically elongated stiffener 22) extending between (as shown in Figure 6a) the wrist end portion (as defined in the annotated copy of Figure 6a provided below) and the forearm end portion (as defined in the annotated copy of Figure 6a provided below) of the brace (wrist brace 10) within (as shown in Figure 6a; further, column 2, lines 43-45 teaches “holder rear extent 17 [of wrist brace 10] may typically be stiffened as by vertically elongated stiffener 22 received in vertically elongated pocket 17a”) the brace (wrist brace 10); and wherein the support bar (vertically elongated stiffener 22) is bent (as shown in Figure 6a) at the wrist end portion (as defined in the annotated copy of Figure 6a provided below) of the brace (wrist brace 10) in order to accommodate the wrist of the user when the brace (wrist brace 10) is worn by the user (column 2, lines 43-47 teaches that vertically elongated stiffener 22 functions to “enhance wrist comfort”).

    PNG
    media_image3.png
    396
    480
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the brace of Bennett to include a support bar disposed within the brace, the support bar positioned proximate a bottom side of the brace the support bar extending between the wrist end portion and the forearm end portion of the brace within the brace; and wherein the support bar is bent at the wrist end portion of the brace in order to accommodate the wrist of the user when the brace is worn by the user as taught by Hely et al. because this element is known to “enhance user wrist comfort,” as Hely et al. teaches in column 2, lines 43-47.
In regards to claim 2, Bennett and Hely et al. teach the apparatus of claim 1. Bennett and Hely et al. do not teach the length of the elongated strap being no less than twelve inches and no greater than thirty-six inches.
However, it would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to provide the length of the elongated strap being no less than twelve inches and no greater than thirty-six inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. One having ordinary skill in the art before the effective filing of the present invention would find it obvious that the length of the elongated strap could be varied in order to enable the elongated strap to be more securely wrapped around a particular object to be held.
In regards to claim 3, Bennett and Hely et al. teach the apparatus of claim 1. Bennett teaches in [0021] that the plurality of mounting straps (plurality of adjustable fastening bands 16) comprises a plurality of hook-and-loop mounting straps ([0021] teaches “each of the adjustable fastening bands 16 is provided with the second, mating half-section of the hook-and-pile fastener on the interior surface 17 thereof”).
In regards to claim 4, Bennett and Hely et al. teach the apparatus of claim 1. Bennett teaches in Figures 1-3 that the plurality of mounting straps (plurality of adjustable fastening bands 16) comprises no less than three mounting straps (Figures 1-3 teach four adjustable fastening bands 16).
In regards to claim 9, Bennett and Hely et al. teach the apparatus of claim 1. Bennett teaches in Figure 3 that the brace (wrist-sleeve support section 12) defines a slot (as defined in the annotated copy of Figure 3 provided below) at a top side of (as shown in Figure 3) the brace (wrist-sleeve support section 12), the slot (as defined in the annotated copy of Figure 3 provided below) extending between (as shown in Figure 3) the wrist end portion (portion of wrist-sleeve support section 12 defined in the annotated copy of Figure 3 provided above) and the forearm end portion (portion of wrist-sleeve support section 12 defined in the annotated copy of Figure 3 provided above) of the brace (wrist-sleeve support section 12), the plurality of mounting straps (plurality of adjustable fastening bands 16) extending across (as shown in Figure 3) the slot (as defined in the annotated copy of Figure 3 provided below).

    PNG
    media_image4.png
    550
    414
    media_image4.png
    Greyscale

In regards to claim 10, Bennett and Hely et al. teach the apparatus of claims 1 and 9. Bennett teaches in Figures 3 and 7 that the bottom side (shown in Figure 7) of the brace (wrist-sleeve support section 12) is positioned on an underside of the forearm of the user when the brace (wrist-sleeve support section 12) is worn by the user (as shown in Figure 7), and the top side (shown in Figure 3) of the brace (wrist-sleeve support section 12) is positioned on a topside of the forearm of the user when the brace (wrist-sleeve support section 12) is worn by the user (as shown in Figure 3).
In regards to claim 11, Bennett and Hely et al. teach the apparatus of claim 1. Bennett teaches in Figures 1 and 3 and [0021] that the brace (wrist-sleeve support section 12) defines an opening (thumb hole or opening 24) at (as shown in Figure 3) the wrist end portion (portion of wrist-sleeve support section 12 defined in the annotated copy of Figure 3 provided above) of the brace (wrist-sleeve support section 12), the opening (thumb hole or opening 24) configured for receipt of a thumb of the user (as shown in Figure 1 and 3; further, [0021] teaches “the wrist-sleeve support section [12] is also provided with a thumb hole or opening 24 through which the thumb of the hand protrudes”).
In regards to claim 14, Bennett teaches in Figures 1-7, [0021] and [0023-0025] a brace (wrist-sleeve support section 12) having a wrist end portion (portion of wrist-sleeve support section 12 defined in the annotated copy of Figure 3 provided above) and a forearm end portion (portion of wrist-sleeve support section 12 defined in the annotated copy of Figure 3 provided above), the brace (wrist-sleeve support section 12) configured to be worn by a user such that a wrist of the user is positioned in the brace (wrist-sleeve support section 12) at (as shown in Figure 3, a user’s wrist is capable of being positioned in the wrist end portion in use) the wrist end portion (portion of wrist-sleeve support section 12 defined in the annotated copy of Figure 3 provided above) of the brace (wrist-sleeve support section 12) and a forearm of the user is positioned in the brace (wrist-sleeve support section 12) at (as shown in Figure 3, a user’s wrist is capable of being positioned in the forearm end portion in use) the forearm end portion (portion of wrist-sleeve support section 12 defined in the annotated copy of Figure 3 provided above) of the brace (wrist-sleeve support section 12), the brace (wrist-sleeve support section 12) defines a slot (as defined in the annotated copy of Figure 3 provided above) at a top side of (as shown in Figure 3) the brace (wrist-sleeve support section 12), the slot (as defined in the annotated copy of Figure 3 provided above) extending between (as shown in Figure 3) the wrist end portion (portion of wrist-sleeve support section 12 defined in the annotated copy of Figure 3 provided above) and the forearm end portion (portion of wrist-sleeve support section 12 defined in the annotated copy of Figure 3 provided above) of the brace (wrist-sleeve support section 12); a plurality of mounting straps (plurality of adjustable fastening bands 16) positioned on ([0021] teaches “the wrist-sleeve support section [12] is provided with a plurality of adjustable fastening bands 16;” Figure 3 teaches the plurality of adjustable fastening bands 16 being positioned on wrist-sleeve support section 12) the brace (wrist-sleeve support section 12) proximate (as shown in Figure 3) the slot (as defined in the annotated copy of Figure 3 provided above), the plurality of mounting straps (plurality of adjustable fastening bands 16) configured for selectively securing the brace (wrist-sleeve support section 12) on the user ([0021] teaches that the plurality of adjustable fastening bands 16 can be cinched to “fit” the wrist-sleeve support section 12 to variously-sized wrists), the plurality of mounting straps (plurality of adjustable fastening bands 16) extendable across (Figure 3 shows the plurality of adjustable fastening bands 16 extending laterally across the slot) the slot (as defined in the annotated copy of Figure 3 provided above); an elongated strap (fingers-support section 14) extending longitudinally (along a length, as shown in the annotated copy of Figure 4 provided above) between (as shown in Figure 4) a first end portion (as defined in the annotated copy of Figure 4 provided above) and a second end portion (as defined in the annotated copy of Figure 4 provided above) of the elongated strap (fingers-support section 14), the first end portion (as defined in the annotated copy of Figure 4 provided above) of the elongated strap (fingers-support section 14) fixed to (as shown in Figures 5 and 6; further, [0023] teaches “the strap 44 mounts the fingers-support section 14 to the wrist-sleeve support section [12]”) the brace (wrist-sleeve support section 12), the second end portion (as defined in the annotated copy of Figure 4 provided above) of the elongated strap (fingers-support section 14) selectively mountable to ([0024] teaches “either of the strips 38, 40 may be alternatively secured to any surface portion of the wrist-sleeve support section [12] having the mating hook-and-pile half-portions for the strips 38, 40;” also shown in Figure 7) the brace (wrist-sleeve support section 12), the elongated strap (fingers-support section 14) having a length between (as shown in Figure 4) the first (as defined in the annotated copy of Figure 4 provided above) and second (as defined in the annotated copy of Figure 4 provided above) end portions of the elongated strap (fingers-support section 14), wherein the elongated strap (fingers-support section 14) is wrappable onto an object between the first (as defined in the annotated copy of Figure 4 provided above) and second (as defined in the annotated copy of Figure 4 provided above) end portions of the elongated strap (fingers-support section 14) in order to assist the user with gripping the object (as shown in Figures 4 and 7, the length of strip 38 between finger-support sleeve 34 and the second end portion is capable of being positioned or wrapped around an object to position the object adjacent the user’s fingers, which will help the user grasp the object; [0025] teaches “the strap 38 may be partially wrapped about the pill box, or other object held, in order to provide even greater stability to the retained object”). Bennett teaches in Figures 1 and 3 and [0021] the brace (wrist-sleeve support section 12) defining an opening (thumb hole or opening 24) at (as shown in Figure 3) the wrist end portion (portion of wrist-sleeve support section 12 defined in the annotated copy of Figure 3 provided above) of the brace (wrist-sleeve support section 12), the opening (thumb hole or opening 24) configured for receipt of a thumb of the user (as shown in Figure 1 and 3; further, [0021] teaches “the wrist-sleeve support section [12] is also provided with a thumb hole or opening 24 through which the thumb of the hand protrudes”).
Bennett does not teach a support bar disposed within the brace, the support bar positioned proximate a bottom side of the brace; and the length of the elongated strap being no less than ten inches; and wherein the support bar extends between the wrist end portion and the forearm end portion of the brace within the brace; and wherein the support bar is bent at the wrist end portion of the brace in order to accommodate the wrist of the user when the brace is worn by the user.
However, it would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to provide the length of the elongated strap being no less than ten inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. One having ordinary skill in the art before the effective filing of the present invention would find it obvious that the length of the elongated strap could be varied in order to enable the elongated strap to be more securely wrapped around a particular object to be held.
Further, Hely et al. teaches in Figures 1, 2 and 6a and column 2, lines 43-45 an analogous device with a support bar (vertically elongated stiffener 22) disposed within (column 2, lines 43-45 teaches “holder rear extent 17 [of wrist brace 10] may typically be stiffened as by vertically elongated stiffener 22 received in vertically elongated pocket 17a”) the brace (wrist brace 10), the support bar (vertically elongated stiffener 22) positioned proximate a bottom side of (as shown in Figure 2, vertically elongated stiffener 22 is positioned on the bottom of wrist brace 10) the brace (wrist brace 10); and wherein the support bar (vertically elongated stiffener 22) extends between (as shown in Figure 6a) the wrist end portion (as defined in the annotated copy of Figure 6a provided above) and the forearm end portion (as defined in the annotated copy of Figure 6a provided above) of the brace (wrist brace 10) within (as shown in Figure 6a; further, column 2, lines 43-45 teaches “holder rear extent 17 [of wrist brace 10] may typically be stiffened as by vertically elongated stiffener 22 received in vertically elongated pocket 17a”) the brace (wrist brace 10); and wherein the support bar (vertically elongated stiffener 22) is bent (as shown in Figure 6a) at the wrist end portion (as defined in the annotated copy of Figure 6a provided above) of the brace (wrist brace 10) in order to accommodate the wrist of the user when the brace (wrist brace 10) is worn by the user (column 2, lines 43-47 teaches that vertically elongated stiffener 22 functions to “enhance wrist comfort”).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the brace of Bennett to include a support bar disposed within the brace, the support bar positioned proximate a bottom side of the brace; and wherein the support bar extends between the wrist end portion and the forearm end portion of the brace within the brace; and wherein the support bar is bent at the wrist end portion of the brace in order to accommodate the wrist of the user when the brace is worn by the user as taught by Hely et al. because this element is known to “enhance user wrist comfort,” as Hely et al. teaches in column 2, lines 43-47.
In regards to claim 15, Bennett and Hely et al. teach the apparatus of claim 14. Bennett and Hely et al. do not teach the length of the elongated strap being no less than twelve inches and no greater than thirty-six inches.
However, it would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to provide the length of the elongated strap being no less than twelve inches and no greater than thirty-six inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. One having ordinary skill in the art before the effective filing of the present invention would find it obvious that the length of the elongated strap could be varied in order to enable the elongated strap to be more securely wrapped around a particular object to be held.
In regards to claim 18, Bennett and Hely et al. teach the apparatus of claim 14. Bennett teaches in Figures 3 and 7 that the bottom side (shown in Figure 7) of the brace (wrist-sleeve support section 12) is positioned on an underside of the forearm of the user when the brace (wrist-sleeve support section 12) is worn by the user (as shown in Figure 7), and the top side (shown in Figure 3) of the brace (wrist-sleeve support section 12) is positioned on a topside of the forearm of the user when the brace (wrist-sleeve support section 12) is worn by the user (as shown in Figure 3).
In regards to claim 20, Bennett and Hely et al. teach the apparatus of claim 14. Bennett teaches in Figure 7 and [0024] that the second end portion (as defined in the annotated copy of Figure 4 provided above) of the elongated strap (fingers-support section 14) comprises one or both of hooks and loops of a hook-and-loop fastener interface ([0024] teaches “either of the strips 38, 40 may be alternatively secured to any surface portion of the wrist-sleeve support section [12] having the mating hook-and-pile half-portions for the strips 38, 40;” also shown in Figure 7) for selectively mounting (as shown in Figure 7) the second end portion (as defined in the annotated copy of Figure 4 provided above) of the elongated strap (fingers-support section 14) to the brace (wrist-sleeve support section 12).
In regards to claim 21, Bennett and Hely et al. teach the apparatus of claim 1. Bennett teaches in Figure 7 and [0025] that the first end portion (as defined in the annotated copy of Figure 4 provided above) of the elongated strap (fingers-support section 14) is sewn or riveted ([0025] teaches “the straps 38, 40 are connected to chosen surface-areas of the wrist-support sleeve 12” via a VELCRO® connection; Figure 7 shows strap 40 (which is part of the first end portion) being fixed to the wrist end portion of wrist-sleeve support section 12 via the VELCRO® connection; “rivet” is defined “to fasten or fix firmly;” see attached definition of “rivet”) to the brace (wrist-sleeve support section 12) at the wrist end portion (portion of wrist-sleeve support section 12 defined in the annotated copy of Figure 3 provided above) of the brace (wrist-sleeve support section 12).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett (US 2006/0287626), in view of Hely et al. (US 6,960,176) and further in view of Gaylord (US 2017/0143530).
In regards to claim 8, Bennett and Hely et al. teach the apparatus of claim 1. Bennett and Hely et al. do not teach that the support bar is an aluminum support bar.
However, Gaylord teaches in Figure 2 and [0024-0025] an analogous device wherein the support bar (longitudinal stiffening palmar stay 29) is an aluminum support bar ([0025] teaches the stay being made of aluminum).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the support bar of Bennett as modified by Hely et al. to be an aluminum support bar as taught by Gaylord because this element is known to provide “sufficient rigidity to resist movement and retain a desired shape while maintaining adequate adjustability for wear on the forearm, wrist, and hand,” as Gaylord teaches in [0025].

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett (US 2006/0287626), in view of Hely et al. and further in view of Kline (US 5,649,900).
In regards to claim 13, Bennett and Hely et al. teach the apparatus of claim 1. Bennett does not teach that the brace is a leather brace.
However, Kline teaches in Figure 4 and column 4, lines 53-56 an analogous device wherein the brace (wrap around body 102) is a leather brace (column 4, lines 53-56 teaches wrap around body 102 being mead of leather).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the brace of Bennett as modified by Hely et al. to be a leather brace as taught by Kline because this element is known to be an “abrasion resistant material” that is suitable for construction of a wrist support, as Kline teaches in column 4, lines 53-56.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA H FISHER whose telephone number is (571)270-7033. The examiner can normally be reached M-TH 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA HICKS FISHER/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        11/9/2022